PER CURIAM.
Because we find that the Appellant has sufficiently alleged' that “collateral legal consequences that affect the rights of a party flow from the issue to be determined,” Godwin v. State, 593 So.2d 211, 212 (Fla.1992) (citing Keezel v. State, 358 So.2d 247 (Fla. 4th DCA 1978)), we vacate the circuit court’s order dismissing the petition for writ of mandamus as moot, and we remand this matter for a determination on the merits of the petition. This opinion shall not be construed as passing upon the merits of the underlying petition.
ORDER VACATED; REMANDED.
WOLF, BILBREY, and M.K. THOMAS, JJ., concur.